ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Infinite Services & Solutions, Inc.         )      ASBCA No. 61104
                                            )
Under Contract No. W52P1J-13-G-0067         )

APPEARANCE FOR THE APPELLANT:                      Mark B. Carter, Esq.
                                                    Taylor English Duma LLP
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Christopher M. Coy, JA
                                                    Trial Attorney

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 29 August 2017



                                                 OWEN C. WILSON
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61104, Appeal of Infinite Services &
Solutions, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals